705 N.W.2d 118 (2005)
474 Mich. 895-911
PEOPLE
v.
CHIAPPINI.
No. 127984.
Supreme Court of Michigan.
October 31, 2005.
Application for Leave to Appeal.
SC: 127984, COA: 259952.
On order of the Court, the application for leave to appeal the February 3, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion to expand argument is DENIED.
KELLY, J., would grant the motion to expand argument and hold this case in abeyance for People v. Drokay, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005),